IN THE SUPREME COURT OF THE STATE OF NEVADA


                 ANTHONY CORIA, AN INDIVIDUAL;                          No. 84058
                 AND MCKAYLA INC., D/B/A ALAMO
                 HAND CAR WASH & DETAIL, A
                 NEVADA CORPORATION,                                         FIL
                     Appellants/Cross-Respondents,
                                                                             OCT 07 2022
                                 vs.
                                                                          ELIZABETH A. BROWN
                 ERIC LORETO JORDAN,                                    CLERK F UPREME COURT
                      Respondent/Cross-Appellant.                       BY
                                                                             DEPUTY




                          ORDER DISMISSING APPEAL AND CROSS-APPEAL

                            Pursuant to the stipulation of the parties, and cause appearing,
                 this appeal and cross-appeal are dismissed.
                            It is so ORDERED.



                                                   CLERK OF THE SUPREME COURT
                                                   ELIZABETH A. B OWN

                                                   BY:




                 cc:   Hon. Joanna Kishner, District Judge
                       Stephen E. Haberfeld, Settlement Judge
                       Stephenson & Dickinson, P.C.
                       Rogers, Mastrangelo, Carvalho & Mitchell, Ltd.
                       Prince Law Group
                       Eighth District Court Clerk



 SUPREME COURT
       OF
     NEVADA


CLERK'S ORDER


                                                                                      61.   - 31 (42(0